Co AH NTN DWN BR WD we

Y NY bY NY NY NY NY YY NO HR Be Be ee ese ese ew Ye iL
oN WD HH FF Ye YN KF DD Pe HI DH BR wD BH KH S

MICHAEL BAILEY
United States Attorney
District of Arizona

KEVIN POOLEY

Special Assistant United States Attorney
Arizona State Bar No. 032759
Email: sevin-pooley @usdoj.gov
SHARON K. SEXTON

Assistant United States Attorney
Arizona State Bar No. 012359
Email: Sharon.Sexton@usdoj.gov
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Attorneys for Plaintiff

Minn

_ZPLBD = __ LODGED
RECEWED ___ Copy

OCT 06 2020

CLERK U $ DISTRICT GOURT
DISTRICT OF ARIZONA

   
    
   

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,

Plaintiff,

VS.

Andrew Walsh,

Defendant.

 

 

 

THE GRAND JURY CHARGES:

No. CR-20-00584-PHX-DJH (ESW)

INDICTMENT

VIO: 21 U.S.C. § 841(a)(1) and
BLS vi)
Possession With Intent
to Distribute Methamphetamine, a
Controlled Substance
Count 1

On or about August 28, 2020, in the District of Arizona, the defendant, ANDREW

WALSH, knowingly and intentionally possessed with intent to distribute 50 grams or more

of a mixture and substance containing a detectable amount of methamphetamine, its salts,

isomers, and salts of its isomers, a Schedule II controlled substance.

///
///

 
Oo Oo sSNA A BR WH PO ee

NH NM NY NY RD NR ND RD RD ee a ae a a gc
CI AM BF YW NYU = Sow Id A aR oH 2 és

 

In violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B)(viii).

A TRUE BILL
S/

FOREPERSON OF THE GRAND JURY
Date: October 6, 2020

 

MICHAEL BAILEY
United States Attorney
District of Arizona

S/

KEVIN POOLEY

Special Assistant U.S. Attorney
Ss ON K. SEXTON
Assistant U.S. Attorney

 

 

 

 
